*708The appeal from so much of the order of disposition as placed the appellant on probation for a period of 12 months has been rendered academic, as the period of placement has expired (see Matter of Javan P., 81 AD3d 833 [2011]).
The Family Court properly denied that branch of the appellant’s omnibus motion which was to suppress physical evidence. The evidence presented at the suppression hearing established that there was a lawful basis to stop and detain the appellant as a suspected truant (see Education Law § 3213 [2]; Matter of Shannon B., 70 NY2d 458 [1987]; Matter of Kennedy T., 39 AD3d 408 [2007]; Matter of D’Angelo H., 184 AD2d 1039, 1040 [1992]; Matter of Devon B., 158 AD2d 519, 520 [1990]), and the pat down of the book bag which the appellant was holding was reasonable under the circumstances (see Matter of Bernard G., 247 AD2d 91, 93 [1998]; Matter of D’Angelo H., 184 AD2d at 1040; Matter of Mark Anthony G., 169 AD2d 89, 92-93 [1991]; Matter of Devon B., 158 AD2d at 520; Matter of Terrence G., 109 AD2d 440, 445-446 [1985]). Mastro, J.E, Florio, Eng and Sgroi, JJ., concur.